463 Pa. 131 (1975)
344 A.2d 461
ESTATE of John BRICKAJLIK, Deceased.
Appeal of John BRICKAJLIK and Michael Brickajlik.
Supreme Court of Pennsylvania.
Argued November 13, 1974.
Decided October 3, 1975.
*132 Edward J. Hardiman, Robert G. Rosen, Pearlstine, Salkin, Hardiman & Robinson, Lansdale, for appellants.
William H. Eastburn, III, John A. Van Luvanee Eastburn & Gray, Doylestown, Donald B. Smith & Associates, Perkasie, for appellees.
Before JONES, C.J., and O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.

OPINION OF THE COURT
PER CURIAM.
Decree affirmed. Costs on appellants.
EAGEN, J., did not participate in the consideration or decision of this case.